Orders of disposition, Family Court, Bronx County (Carol *214Stokinger, J.), entered on or about August 16, 2001, insofar as appealed from, terminating respondent father’s parental rights to the subject children upon a finding of permanent neglect, and committing the children’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent failed to complete a drug rehabilitation program before the filing of the petition, despite the agency’s diligent efforts to help him do so (see Matter of Natajha Starr M., 204 AD2d 232 [1994], lv denied 84 NY2d 806 [1994]). Nor is a suspended judgment warranted by evidence that respondent no longer uses drugs. At the dispositional hearing, there was ample evidence that the children were thriving in the foster home they have lived in for virtually their entire respective lives, and no evidence as to how respondent planned to provide them with an adequate and stable home (see Matter of Michael B., 80 NY2d 299, 310-311 [1992]; Matter of Latasha W., 268 AD2d 340 [2000]). Concur—Mazzarelli, J.E, Williams, Friedman and Gonzalez, JJ.